Case 3:13-cv-00257-JAM Document 325-3 Filed 11/20/18 Page 1 of 2




                       Exhibit C
          Case 3:13-cv-00257-JAM Document 325-3 Filed 11/20/18 Page 2 of 2




From: Chrishas979@aol.com
To: rclaypool@shinnfuamerica.com
Sent: Thursday, June 09, 2005 5:50 PM
Subject: (no subject)
                                                            The link ed
                                                            image can not
                                                            be d isplay ed.
                                                            The file may
                                                            hav e been
                                                            mov ed,
                                                            ren amed, or
                                                            deleted.




Winston WT Fly Rods best buy with free shipping!          - WT6902, 9', #6, 2, 3 1/8 oz. $545. WT6903, 9', #6,
                                                            Verify that
                                                            the link
                                                            points to the
                                                            correct file
                                                            and location.




3, 3 1/4 oz. $595. WT692FW, 9' FW, #6, 2, 3 1/8 oz. $545. WT693FW, 9' FW, #6, 3, 3 1/4 oz. $595 ...
http://www.flyfishusa.com/rods/winston-temp/01-winston-wt.htm

 Roger,


  Hope you had a good weeks vacation. I appreciate your response to the case. You have had many questions I
have answered honestly and tried to point out a deficiency with the product in question. I don't like to fish and
would not spend that much on a fishing pole, How is it that your model number coinsides with another companies
product number. Something else you should look into I guess.

 Everything relates to jack stand #3, when the failure occurred the front supports were stable and the rear with
gravity in this situation had no implied cause to the jack stand #3 to collapse.

 I understand your companies disclaimer which in my standing is another point I will try to explain. The alleged
stands rated at 2 tons = 4000 lb. each. The GVW of the car is 4860lbs. With four jack stands applied it should
have supported 16,000lbs I should have been safe.

 You have reviewed this complaint at your own discretion not viewing the problem. You wrote the jack stand was
crushed by the Car. Jack stand 3 was the only one not underneath after the collapse. The additional three where
still under the car's chassis and have no signs of damages.

Now before you file this claim ,13 -the above information provided should show a better perspective on the
cuurent issue

 In past correspondence you claimed you would reimburse out of pocket expenses now it is time to let me know
your intent. The product in question was faulty and collapsed, causing injury to myself.

 If the disclamer on this stand with writtten warnings that the stand is only strong enough to support one end of a
vehicle at the above stated wieght, your company are already purchasing saftey equipment without the
knowledge of the field use needed.

 I once told you ,you are after the needs of your Company to dismiss this claim. I hope for your sake a Car does
not fall from the sky or road to cause you this much pain and greif


1. the Jack stand was not crushed by the car.
2.The car came slamming down without warring.

                                                     2

                                                                                    PLSRFPELEVEN000063
